Citation Nr: 9935081	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  95-22 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for schizophrenia.

The Board remanded the case to the RO in April 1997 and again 
in August 1998 for additional development.  The Board is 
satisfied that the requested development has been 
accomplished.


FINDING OF FACT

A psychiatric disorder was not manifested in service; a 
psychosis was not manifested to a compensable degree in the 
first postservice year; and no competent evidence has been 
presented to show that the veteran's current psychiatric 
disorder is related to his military service.  


CONCLUSION OF LAW

The claim of service connection for a psychiatric disorder, 
to include schizophrenia, is not well grounded.  38 U.S.C.A. 
1131, 5107 (West 1991); 38 C.F.R. 3.303, 3.309 (1999).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran asserts that he had his first psychiatric 
breakdown in May 1979, which is within one year of his 
discharge from service.

Service medical records reveal no evidence of treatment for 
psychiatric complaints during service.  The service personnel 
records do reveal that the veteran was court-martialed and 
convicted in April 1978 for behaving disrespectfully towards 
his superior officer.  The behavior in question included 
shouting "Yes Sir" contemptuously and disrespectfully at an 
officer, while the officer was talking to him, and willfully 
disobeying an officer's command to be "At Ease."  However, 
there is no evidence of record showing psychological 
pathology was involved in this episode.  His separation 
examination's report of medical history of May 1978 did show 
that he checked off "yes" to the question of whether he 
ever had depression or excessive worry.  He checked off both 
"yes" and "don't know" in response to the question of 
whether he had nervous trouble of any sort.  The report from 
his separation examination, conducted in May 1978, was 
negative for findings of psychiatric abnormalities.  

On July 7, 1978, the veteran was discharged from active duty.  

On May 12, 1979, the veteran murdered his wife.  The 
transcript from the resulting trial in October 1979 has been 
associated with the claims folder.  This transcript includes 
testimony from a licensed psychiatrist, who testified 
concerning the veteran's mental status at the time of the 
incident.  The psychiatrist testified that prior to the 
incident, the veteran had also ingested a large amount of 
Sominex, which tends to reduce impulse control, frustration 
tolerance and releases inhibitions when taken in great 
quantity.  The psychiatrist asserted his opinion that during 
the 16 days prior to the incident, the veteran was suffering 
from a transient situational reaction to adult life, which 
means it is something provoked by outside circumstances, not 
by some biochemical imbalance.  The psychiatrist acknowledged 
that the reaction had depressive features, but stressed that 
this is something that occurs in fairly normal individuals 
and that the veteran was not suffering from an underlying 
pathology to any greater extent than most individuals.  The 
veteran was not psychotic; he did not have manic-depressive 
illness or any such pathology, according to this 
psychiatrist.  He testified that the veteran probably had 
some dissociative phenomenon, during the episode when he was 
enraged, and intoxicated, with a diminished ability to 
control himself, but again stressed that the veteran was not 
psychotic.

The report from an August 1994 psychiatric evaluation gave a 
history of the veteran being recently discharged from jail, 
having been incarcerated since 1979.  The report gave a 
history of a suicide attempt by hanging, when he was 
initially imprisoned, but none since that time.  This August 
1994 report gave a history of his first psychiatric breakdown 
around 1981.  He described this first breakdown in 1981, in 
that he became paranoid and feeling as though people were 
trying to hurt and harm him, plus he started thinking that he 
was getting messages from the television, that the television 
was talking directly at him.  He also had grandiose delusions 
and thought he was Martin Luther King's son, and had 
pressured speech, increased energy and was sometimes 
withdrawn.  In the beginning of his illness, he was said to 
manifest fluctuating combinations of paranoia, grandiosity, 
pressured speech, withdrawal, autistic-like behavior, 
assaultiveness and delusionality.  This resulted in several 
hospitalizations, from 1983 to 1987, for four months in 1989, 
and three other admissions, most recently in 1992.  His 
symptoms in August 1994 were described as in remission.  The 
diagnosis rendered in the August 1994 psychiatric report was 
schizoaffective disorder; rule out bipolar disorder.

Other psychiatric treatment notes, from 1994 through 1997, 
give a similar medical history, and repeatedly diagnosed the 
veteran with schizoaffective disorder.  None of these 
treatment notes suggested that the veteran's psychiatric 
disorder began within one year of his discharge from active 
duty in July 1978.  The report of an August 1995 
psychological evaluation for the Office of Vocational 
Rehabilitation gave a history of the veteran having suffered 
hallucinations and delusions during the 15 years he spent in 
prison, and of having attempted suicide in prison by hanging 
and self-starvation.  A history of six psychiatric 
hospitalizations, while incarcerated was also given.  This 
history doesn't give a date regarding when these events 
occurred during his lengthy incarceration.  The report also 
gave a history of the veteran having been traumatized while 
in the military, but he refused to give details other than to 
allege he was "harassed and traumatized" by military 
officials.  After this alleged traumatization, he attributed 
his wife's murder to his fear of people and stress.  He 
admitted to a variety of problems, all relating to his 
schizoaffective disorder.  The summary of this report stated 
that the veteran evidences long standing psychiatric 
difficulties.  This report diagnosed the veteran with 
schizoaffective disorder, and anxiety disorder not otherwise 
specified.  The Axis I diagnosis from a December 1996 
discharge summary was schizoaffective disorder, depressed and 
an Axis II diagnosis of antisocial traits was given.  The 
most recent diagnosis from a July 1997 treatment note was 
again schizoaffective disorder, depressed.  

II. Analysis

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim. 38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).

For a claim of service connection to be well grounded, i.e., 
plausible, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).

Service connection is warranted for disability due to disease 
or injury that was incurred or aggravated in service. 38 
U.S.C.A. §§ 1110, 1131, 1137; 38 C.F.R. § 3.303.  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service, or within the presumptive 
period after service, and that he still has such condition.  
See 38 C.F.R. § 3.303(d).  Such evidence, however, must be 
medical unless it relates to a condition as to which lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded under 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or during an applicable presumptive period after 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology. Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

If a psychosis is manifested to a compensable degree within 
one year after a veteran's discharge from service, it may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §3.309 (1999). 

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

The Board finds that service connection for a psychiatric 
disorder may not be granted.  Service medical records do not 
demonstrate evidence of a psychiatric disorder.  Although the 
veteran was shown to have been court martialed for 
disrespectful behavior, there is no evidence that he was 
recommended for psychological evaluation following this, or 
that psychiatric problems were otherwise noted in service.  

There is also no competent medical evidence showing that the 
veteran's psychiatric disorder was manifested to a 
compensable degree within one year of discharge, which would 
allow for a grant of service connection on a presumptive 
basis.  The medical history, as given in the August 1994 
report shows the earliest history of a psychotic breakdown as 
occurring in 1981.  Regarding the veteran's mental status 
around the time of the May 1979 homicide, the testimony from 
the psychiatric expert during the October 1979 trial clearly 
establishes that the veteran was not suffering from a 
psychiatric disorder at the time of the murder.  Finally, 
there is no evidence showing psychiatric treatment within one 
year of discharge from service.  The Board notes that this 
matter has been remanded twice for further development, to 
include obtaining all records of psychiatric treatment since 
service identified by the veteran. 

To the extent that the veteran testified that his psychiatric 
disorder either is related to his service or is a psychosis 
which became manifest to a compensable degree within one year 
of his July 7, 1978 separation, the Board notes that 
assertions of medical relationship, causation or diagnosis, 
by a person lacking the medical training and expertise to 
enter such a judgment, including statements of the veteran, 
cannot constitute evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
King, supra.  Here, there is no competent (medical) evidence 
of a psychiatric disorder in service, or of a nexus between 
any current psychiatric disorder and service.  Likewise, 
there is no competent evidence showing that the condition was 
a psychosis manifested to a compensable degree within one 
year of the veteran's discharge from service.  Hence, 
presumptive service connection for his psychiatric disorder 
is also not warranted. 38 C.F.R. §  3.309.  The Board 
concludes that the claim for service connection for a 
psychiatric disorder, claimed as schizophrenia is not well 
grounded and must be denied.


ORDER

Service connection for a psychiatric disorder, claimed as 
schizophrenia, is denied.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

